significant index no uv751029 department of the treasury internal_revenue_service washington d c sep tep raltl ad aa be tax_exempt_and_government_entities_division re dear this letter is to inform you that your request for an extension of the period of years for amortizing the unfunded liabilities described in sec_412 of the internal_revenue_code code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa effective with the plan_year beginning september has been denied sec_412 of the code and sec_302 of erisa provide that the period of years required to amortize any unfunded_liability described in any clause of sec_412 of the code and sec_302 of erisa of any plan may be extended by the secretary of labor for a period of time not in excess of years if it is determined that such an extension would carry out the purposes of erisa and would provide adequate protection for participants under the plan and their beneficiaries and if it is determined that the failure to permit such extension would result in a a substantial risk to the voluntary continuation of the plan or b a substantial curtailment of pension benefit levels or employee compensation and be adverse to the interest of plan participants in the aggregate reorganization plan no c b effective date transferred the authority of the secretary of labor under sec_412 of the code and sec_304 of erisa to the secretary of treasury the plan is a multiemployer defined_benefit_plan the plan is maintained as a result of collective bargaining agreements between local bargaining units of the union and related employers primarily in the movie theater industry the plan is a mature plan with a large number of retirements in recent years and an even larger number expected in the near future the industry has been in decline for a number of years and technology has reduced the number of employees in the industry and reduced wages these factors increased the gap between the plan’s costs and employer contributions the information provided with your request included projections that reflected the changes made to the minimum_funding requirements under the pension_protection_act of ppa these projections indicated that the plan will not experience a funding deficiency until given that there is no projected funding deficiency until an extension will not carry out the purposes of erisa furthermore failure to grant an extension will not result in a a substantial risk to the voluntary continuation of the plan or b a substantial curtailment of pension benefit levels or employee compensation and will not be adverse to the interest of plan participants in the aggregate this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the ‘authorized representative pursuant to a power_of_attorney on file in this office and to your if you require further assistance in this matter please contact sincerely yours fpr la james e holland jr manager employee_plans technical
